DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 19, 2021 and May 27, 2021 have been considered by the examiner. A copy of each initialed IDS is included with this Office Action.

Claim Objections
The claims are objected to because of the following informalities: 
in claim 3, line 3, “the training signal from the training signal and” should be “the training signal from the training signal generator and”;
in claim 3, line 4, it appears that “output the” should be “output as the”;
in claim 5, line 6, “the training signal from the training signal and” should be “the training signal from the training signal generator and”;
in claim 5, line 7, it appears that “output the” should be “output as
in claim 6, lines 9-10, “the training signal from the training signal and” should be “the training signal from the training signal generator and”; and
in claim 6, line 10, it appears that “output the” should be “output as the”;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 3, it is unclear how the “selected training signal” on line 4 relates to or differs from the “training signal” to the selector in claim 1, lines 7 and 10. For example, is the “selected training signal” in claim 3 the same signal as “the training signal” in claim 1? Or is the “selected training signal” in claim 3 different from “the training signal” in claim 1 such that the “selector” receives a “training signal” per claim 1 and a “selected training signal” per claim 3?
With regard to claim 5, it is unclear how “the selected training signal” on line 7 relates to or differs from the “a signal as data in which a clock is embedded” that is transmitted in claim 4, line 2. For example, are both signals transmitted to the receiver?
Claim 6 recites the transmission of three different signals (see “a signal as data in which a clock is embedded” on line 2; “a transmitting signal to be transmitted” on lines 5-6; and “transmit the selected training signal” on line 10). Since the disclosure describes transmitting only one of these signals, the claim is inconsistent with the specification. (See MPEP 2173.03)
With regard to claim 6, it is unclear what is meant by “same circuit configuration” in claim 6, line 16 since the circuit block of the receiver has different components (e.g. the training signal generator) than the circuit block of the transmitter (e.g. the transmitting signal generator). It is unclear what constitutes the “same circuit configuration” within the scope of the claim.
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US Publication No. 2017/0005784 A1) in view of Nishi et al. (US Patent No. 8,995,595 B2).
With regard to claim 1, Miura discloses the claimed invention including a “recovery circuit” for recovering and outputting data and clocks based on an input signal (21 in Fig. 1 and paragraph [0030]) and outputting a lock signal indicating whether a 
With regard to claim 4, Miura in view of Nishi et al. discloses the claimed invention including a transmitter that transmits a signal as data in which a clock is embedded. (See Miura, “data including clock information embedded therein” in paragraphs [0013] and [0030])
With regard to claim 5, Miura in view of Nishi et al. discloses the claimed invention including a second signal generator and a second selector that selects from the transmitting signal and the second signal for transmission to the receiver. Since Miura discloses a transmitter that transmits either a data signal or a training signal (see paragraph [0028]), it would have been obvious to one of ordinary skill in the art before 
With regard to claim 7, Miura discloses the claimed invention including a receiver comprising a decoder (21 and 22 in Fig. 1 and paragraph [0030] wherein the output of input unit 21 corresponds to “a recovery signal output terminal” and the output of synchronous-state detector 22 corresponds to “a lock signal output terminal”). Although Miura discloses selecting a training signal or a data signal from a transmitter to provide to the recovery circuit based on whether the recovering operation is in a synchronous state (i.e. frequency-synchronized) or an asynchronous state (see paragraph [0030]), it does not teach that the receiver includes a selector and a reference signal generator. Nishi et al. discloses a receiver with a reference data generator 262 in FIG. 2 (wherein the “reference data” corresponds to the “training signal” in Miura) and a selector (232 in FIG. 2) that provides the reference data or input data signal to a decoder (wherein the . 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Nishi et al. as applied to claim 1 above, and further in view of Manian et al. (US Patent No. 10,644,868 B2). Miura in view of Nishi et al. disclose the claimed invention except for reducing power consumption in the training signal generator when the lock signal indicates that the recovering operation is frequency-synchronized. Manian et al. teaches turning off circuitry in a CDR circuit to save power when phase and frequency lock is achieved. (See column 2, lines 5-9 and column 3, lines 26-32) Since the training signal is not used when a synchronous state (i.e. the operation is frequency-locked) is detected, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to turn off the training signal generator to save power (i.e. reduce power consumption) when operation is frequency-locked.

Claims 3 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Nishi et al. as applied to claim 1 above, and further in view of Katsurai et al. (US Patent No. 9,083,476 B2). 
With regard to claim 3, Miura in view of Nishi et al. disclose the claimed invention except a first dummy signal generator and a first dummy selector that selects from the training signal and the first dummy signal. FIG. 22 of Katsurai et al. discloses a selector (46) that selects between two signals (51 and 52) wherein the selected signal (53) is provided to another selector (18) that provides a signal (A) to a recovery circuit (F/F 3 and clock recovery circuit 30a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the configuration of the selectors 46 and 18 in the receiver of Miura in view of Nishi et al. in order to provide greater flexibility regarding the training signal for the recovery circuit since two different training signals can be provided to the selector. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include another signal generator in the receiver to generate the second training signal in order to expedite the restoration of the receiver to a synchronous state. The phrase “first dummy” in claim 3 has not been given any patentable weight since it is interpreted as merely a designation/label of another signal generator and another selector that differentiates these signals/components from the “training signal generator” and the “selector,” respectively, in claim 1. Furthermore, naming the signal as “dummy signal” is also a labelling convention does not affect the functionality of the generator or selector.
With regard to claim 6, Miura in view of Nishi et al. and Katsurai discloses the claimed invention including the receiver of claim 3 (see rejection of claim 3 above) and a transmitter that transmits a signal as data in which a clock is embedded (see Miura, “data including clock information embedded therein” in paragraphs [0013] and [0030]). . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Nishi et al. as applied to claim 7 above, and further in view of Ming-Ta Hsieh et al. (“Architectures for Multi-Gigabit Wire-Linked Clock and Data Recovery,” IEEE Circuits and Systems Magazine, 4th Quarter 2008, vol. 8, issue 4, pp. 45-57 cited in the IDS filed May 19, 2021) and Weng et al. (US Patent No. 8,165,258 B2). Miura in view of Nishi et al. disclose the claimed invention except for the decoder as recited in claim 8, lines 3-18 (and shown in Fig. 2) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the input unit 22 and synchronous-state detector 22 of Miura in view of Nishi et al. with the clock and data recovery (CDR) circuit disclosed by Ming-Ta Hsieh et al. and Weng et al. to yield predictable results. Like the input unit 22 of Miura in view of Nishi et al., the CDR circuit of Ming-Ta Hsieh et al. and Weng et al. recovers data and a clock signal. Furthermore, the lock detector (LD) in the circuit disclosed by Ming-Ta Hsieh et al. and Weng et al. detects frequency lock like the synchronous-state detector 22 of Miura in view of Nishi et al. Furthermore, substituting the CDR circuit of Ming-Ta Hsieh et al. and Weng et al. in the receiver of Miura in view  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Nishi et al., Ming-Ta Hsieh et al. and Weng et al. as applied to claim 8 above, and further in view of Byun et al. (US Patent No. 7,643,598 B2). Miura in view of Nishi et al., Ming-Ta Hsieh et al. and Weng et al. disclose the claimed invention except a “decoder” further comprising the limitations in claim 9, lines 3-12. FIG. 1 of Byun et al. discloses a lock detector comprising a first counter (101); a second counter (102); a subtractor (wherein it is well-known in the art to use a subtractor to determine “the difference between the counting numbers m and n of the two counters 101 and 102” in column 1, lines 52-53); and a comparator (lock determiner 103 and column 1, lines 50-58) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the lock detector of Byun et al. as the lock detector LD (see Ming-Ta Hsieh et al., Figure 5(b)) in the receiver of Miura in view of Nishi et al., Ming-Ta Hsieh et al. and Weng et al. as a simple substitution of a known lock detector to yield predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn< can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BETSY DEPPE/Primary Examiner, Art Unit 2633